ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
PER CURIAM:
The district court judgment in this case was affirmed by this court in First Alabama Bank v. Parsons Steel, Inc., 747 F.2d 1367 (11th Cir.1984). The judgment of this court has now been reversed by the Supreme Court of the United States. Parsons Steel, Inc v. First Alabama Bank, — U.S. —, 106 S.Ct. 768, 88 L.Ed.2d 877 (1986).
WHEREUPON IT IS ORDERED that the judgment of the district court is reversed, and this cause is remanded to the United States District Court for the Middle District of Alabama for further proceedings in conformity with the opinion of the Supreme Court of the United States.
IT IS FURTHER ORDERED that the appellants recover from appellees their costs on this appeal.